Title: To Thomas Jefferson from the Governor of Georgia, 23 March 1787
From: Governor of Georgia
To: Jefferson, Thomas



Sir
23 March 1787

I am honored with your Excellencys favor of the 22 December 1785 and have taken the earliest Opportunity of laying it before the Hble. House of Assembly of this State, and for your information and the Chevalier de Mezieres inclose you a Resolution of  that honorable body taken thereon. You may rest assured that the disposition of the Inhabitants of this State to the King of France and his Subjects are founded on the most firm and generous principles, and will always be support[ed] by facts when opportunity offers, and should the Chevalier de Mezieres be able to discover any property of the late General Oglethorp, this State will not be wanting in their aid to forward his right to the Same. It only remains for me to assure you every personal service in my power shall be given to subjects of real merit, of the King of France. I am &c.,

G[eorge.] M[athews].

